DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on August 1, 2022 is acknowledged.

Information Disclosure Statement
The IDS forms filed on September 12, 2019, January 9, 2020 and August 28, 2020 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation part” in claims 1, 2 and 12; “disc-pushing member” in claim 10; “biasing part” in claim 10; and “elastic member” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document No. JP 2016-173166 A (Toto Ltd).
JP 2016-173166 A shows a shower head (100; see Figs. 7-9) having a flow path (“water passage” defined within 100) configured to guide water to a plurality of spout holes (holes defined on 104), the shower head comprising: a main valve body (116) movably supported in the flow path, a back pressure chamber (124) adjacent to the main valve body on an upstream side of the flow path, configured to contain water supplied from an upstream side (proximate 114a) of the flow path and to generate a biasing force in a valve-closing direction for closing the main valve body by the supplied water (see paragraph [0075]), a pilot hole (116a) communicating a downstream side (proximate 114c) of the flow path with the back pressure chamber, a pilot valve (118) configured to selectively control an opened/closed state of the pilot hole, and an operation part (106) to be operated by a user, configured to cause the pilot valve to switch the opened/closed state of the pilot hole when operated by the user.

Claims 4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aihara et al., US Patent Application Publication No. 2013/01239320.
As to claim 4, Aihara shows a shower head (see Figs. 13-21) for which a plurality of spout modes can be switched, the shower head comprising: a storage chamber (water-holding portions within 102, upstream from 122) configured to store water supplied from a water supply source (104, 106), a secondary-side flow-path member (elements within 100 defining flow paths to and through 108 and 110) provided on a spout-surface side with respect to the storage chamber, the secondary-side flow-path member having a plurality of flow paths (distinct flow paths to and through 108 and 110), each of which corresponds to each of the plurality of spout modes (“shower spouting” mode associated with 110, and “faucet spouting” mode associated with 108), and a plurality of diaphragm valves (136a, 136b), each of which is configured to control a communicated/blocked state between each of the plurality of flow paths and the storage chamber.
As to claim 14, in the manner that valves “136a” and “136b” of Aihara are integrally connected with element “156” in their assembled state (see Fig. 17), the plurality of diaphragm valves are integrally connected as one diaphragm member.
As to claim 15, the diaphragm member of Aihara, as discussed above with respect to claim 14, has a seal part (outer region(s) of 140) at a periphery thereof.
As to claim 16, each of the diaphragm valves of Aihara is biased in a valve-closing direction by means of an elastic member (146).

Allowable Subject Matter
Claims 2 and 3 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art, alone or in combination, did not show or teach a shower head having a flow path configured to guide water to a plurality of spout holes, including: the plurality of main valve bodies, the plurality of back pressure chambers, the plurality of pilot holes, the pilot valve, and the operation part, as set forth in claim 2.  More specifically, as demonstrated by the prior art to Toto Ltd. (JP 2016-173166 A), applied above to claim 1, while it is known in the prior art for a shower head having a flow path configured to guide water to a plurality of spout holes to include: a main valve body movably supported in the flow path, a back pressure chamber adjacent to the main valve body on an upstream side of the flow path and configured to contain water supplied from an upstream side of the flow path and to generate a biasing force in a valve-closing direction for closing the main valve body by the supplied water, a pilot hole communicating a downstream side of the flow path with the back pressure chamber, a pilot valve configured to selectively control an opened/closed state of the pilot hole, and an operation part to be operated by a user, configured to cause the pilot valve to switch the opened/closed state of the pilot hole when operated by the user; and while it is generally within the ordinary skill of one in the art to duplicate the essential working parts of a known device, the scope of the shower head recited in claim 2 differs from the device of Toto Ltd. (having merely duplicated the main valve body, the back pressure chamber, and the pilot hole) in that a pilot valve is configured to selectively control opened/closed states of the plurality of pilot holes, and the operation part is configured to cause the pilot valve to switch the opened/closed states of the plurality of pilot holes.  In other words, a shower head which merely duplicates the main valve body, back pressure chamber and pilot hole of the Toto Ltd. shower head would not result in a shower head wherein the pilot valve (i.e. one pilot valve) controls the opening and closing states of each of the plurality of pilot holes through operation of the operation part, as required by claim 2.

Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752